Co mea nAHYN KH On FR W NY

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Eliot R. Samulon, SBN: 67401

Wendy B. Pfau, SBN: 257215

POTTER, COHEN, SAMULON

& PADILLA

3852 East Colorado Blvd.

Pasadena, CA 91107

Telephone: (626)795-0681

Facsimile: (626)795-0725

Email: esamulon @ pottercohenlaw.com
wpfau @pottercohenlaw.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

FRANCISCO ROLANDO VALIENTE,) Case No.: CV 19-08499 SK
)

Plaintiff, ) {PROPOSED+ORDER AWARDING
) EQUAL ACCESS TO JUSTICE
VS. ) ACT ATTORNEY FEES
) PURSUANT TO 28 U.S.C. § 2412(d)
ANDREW SAUL, Commissioner of __)
Social Security, )
)
Defendant )

 

 

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:
IT IS ORDERED that the Commissioner shall pay Plaintiff for attorney fees
and expenses the amount of $4,565.99 (Four Thousand, Five Hundred Sixty-Five
Dollars and Ninety-Nine Cents) under the Equal access to Justice Act (EAJA), 28
U.S.C. § 2412(d), and costs in the amount of $400.00 (Four Hundred Dollars and
No Cents) under 29 U.S.C. §1920, subject to the terms of the above-referenced
Stipulation.
Date:_July 2, 2021 SS
HONORABLE STEVE KIM
UNITED STATES MAGISTRATE JUDGE

 

=ts
